Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
IN CLAIMS:
13. 	The method of claim 1, wherein the communication and the SRS are in [[a]] the same subframe.
15. 	The method of claim 1, further comprising:
determining that [[a]] the retuning time of the UE would collide with a demodulation reference signal, and determining whether to transmit the communication on the first carrier or the SRS on the second carrier, or both based at least in part on the determination that the retuning time of the UE would collide with the demodulation reference signal.
28. 	The apparatus of claim 16, wherein the communication and the SRS are in [[a]] the same subframe.
30.	The apparatus of claim 16, wherein the instructions are further executable by the processor to cause the UE to:
determine that [[a]] the retuning time of the UE would collide with a demodulation reference signal, and determine whether to transmit the communication on the first carrier or the SRS on the second carrier, or both, based at least in part on the determination that the retuning time of the UE would collide with the demodulation reference signal.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416